3rd Quarter 2011 Earnings Call May 10, 2011 Disclaimer This presentation may contain statements that relate to future events and expectations and, as such, constitute "forward -looking statements" within the meaning of the federal securities laws. These statements can be identified by the use of words such as “believes,” “expects,” “may,” “will,” “intends,” “plans,” “estimates” or “anticipates,” or other comparable terminology, or by discussions of strategy, plans or intentions. These statements are based on management’s current expectations and assumptions about the industries in which Globe operates. Globe disclaims any intention or obligation to update publicly any forward-looking statements, whether in response to new information, future events or otherwise, except as required by applicable law. Forward-looking statements are not guarantees of future performance and are subject to significant risks and uncertainties that may cause actual results or achievements to be materially different from the future results or achievements expressed or implied by the forward-looking statements. These risks and uncertainties include, but are not limited to, those risks and uncertainties described in Globe’s most recent Annual Report on Form 10-K, including under “Special Note Regarding Forward-Looking Statements” and “Risk Factors” and Globe’s quarterly reports on Form 10-Q. These reports can be accessed through the “Investors” section of Globe’s website at www.glbsm.com. All references to “MT” or “tons” mean metric tons, each of which equals 2,204.6 pounds. 3rd Quarter 2011 Financial Highlights 1 nNet income and diluted EPS doubled from the immediately preceding quarter as all our long-term and annual 2010 silicon metal contracts expired at the end of the calendar year. nThe average selling price of silicon metal was up 20% as our long-term and annual contracts expired at the end of the calendar year. Silicon-based alloy average selling price was up 12% as a result of normal quarterly repricing. nWe shipped approximately the same amount of material this quarter as last quarter, and we converted one furnace in Beverly, Ohio to produce silicon metal from ferrosilicon in January to capitalize on market prices. 3rd Quarter 2011 Reported Results 2 3rd Quarter 2011 Special Items 3 Sequential Pro Forma Adjusted Income Statement Summary 4 3rd Quarter 2011 Sequential Pro Forma Sales Bridge 5 3rd Quarter 2011 Sequential Pro Forma EBITDA Bridge 6 3rd Quarter 2011 Cash Flow Overview 7
